Exhibit 10.1

EXCLUSIVE AGENCY AGREEMENT

THIS EXCLUSIVE AGENCY AGREEMENT (this “Agreement”), is made and entered into
this 1th day of October 2006, by and between CREATIVE INSURANCE MANAGERS, INC.
(hereinafter “Agent”), a corporation organized and existing under the laws of
the State of Georgia, having its principal offices at 3855 Shallowford Road
Marietta, GA 30062, and SUBCONTRACTING CONCEPTS, INC. (hereinafter “Customer”),
a corporation organized and existing under the laws of the State of New York,
having its principal offices at 1 Lawrence Street, Glens Falls, NY 12801. This
Agreement replaces the prior Agency Agreement that was entered into on April 4,
2002.

WHEREAS, Agent is in the business of obtaining insurance products and related
services for its customers and has experience and expertise in the brokerage and
procurement of insurance products and related services for the benefit of its
customers; and

WHEREAS, Customer wishes to appoint Agent as its exclusive agent for the
brokerage, analyses and procurement of all types of insurance coverage which may
be beneficial to Customer in the operation of its business enterprise;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1.

GENERAL TERMS OF RETENTION

This Agreement is a master agreement under which Agent shall act as Customer’s
exclusive agent to broker and procure insurance Products and provide other such
Services subject to the terms and conditions set forth in this Agreement.
Customer hereby appoints Agent and Agent hereby accepts such appointment as
Customer’s exclusive agent and representative for the purpose of brokering and
procuring, on behalf of Customer, insurance Products and Services necessary or
advisable for the operation of Customer’s business. Agent agrees to provide
Customer with the Products and Services set forth in one or more written
schedules, in a form substantially similar to Exhibit A attached hereto (the
“Schedule(s)”) within the ability of the Agent and provided such Products and
Services are readily available for the Customer in the marketplace which may or
may not preclude Agent to be successful in securing the Scheduled product lines
shown in Exhibit A for the Customer. A Schedule shall include and refer to this
Agreement and specify the Products and Services to be procured and performed by
Agent and to be paid for by Customer. Schedules shall, once executed, become a
part of, and subject to the terms and conditions of, this Agreement, and shall
provide a fee or commission for accomplishment of this work.

Section 2.

DUTIES AND REPRESENTATIONS OF PARTIES

 

  2.1 Duties and Representations of Agent.

 

  2.1.1 Agent shall commit and utilize sufficient resources to perform and
complete its duties under this Agreement as shall be reasonably necessary.

 

1



--------------------------------------------------------------------------------

  2.1.2 Agent shall perform all Services hereunder in a professional and
efficient manner. Agent further agrees that the Services provided will be
performed by employees or sub-agents qualified to perform such Services and that
the Services performed will be of a quality conforming to standards generally
accepted in Agent’s industry.

 

  2.1.3 All Services will be performed as required by any Schedule and completed
in a manner that conforms to the Schedule’s specifications.

 

  2.1.4 The commitment to provide such services does not represent a warranty or
guarantee on the part of the Agent to the successful implementation or placement
of any of the Products or Services listed in the Schedule.

 

  2.2 Duties and Representations of Customer.

 

  2.2.1. Customer shall timely provide Agent with such information and
documentation as Agent may reasonably request, including Customer’s written
authorization for the release of information from third-parties, to enable Agent
to perform its obligations under this Agreement and any Schedule hereunder.

 

  2.2.2. Without limiting the generality of Section 2.2.1 above, Customer agrees
to provide Agent with timely, accurate and complete information which Agent
deems necessary for the assessment of Customer’s insurability, risk, retention,
scope of coverage(s) and premium issues, including but not limited to,
Customer’s claim and loss history, financial condition and creditworthiness.

 

  2.2.3. In performing its duties under this Agreement and any Schedule
hereunder, Agent shall have the authority to deal directly with, solicit, make
application for, negotiate and acquire, on Customer’s behalf, those Products
specified in any Schedule from any insurer offering such Products which Agent
may reasonably deem capable of providing same.

 

  2.2.4. Customer agrees to timely pay all premiums and other charges, in
accordance with the terms imposed by the insurer issuing any binder, policy or
contract of insurance brokered or procured by Agent pursuant to any Schedule
hereunder. Customer further agrees to do all other things necessary to maintain
and keep such contracts and policies of insurance in full force and effect
during their respective terms.

Section 3.

TERM, TERMINATION AND DEFAULT

 

  3.1 Term. The initial term of this Agreement (the “Initial Term”) shall
commence upon the execution of this Agreement, and shall continue in full force
and effect for a period of seven months (October 1, 2006 to April 30, 2007) from
the date hereof. Thereafter, the terms of this Agreement shall automatically
renew for another one (1) year term, (each, a “Renewal Term”; the Initial Term
and any and all Renewal Terms collectively, the “Term”) unless either party
shall give written notice to the other party of its intention to terminate this
Agreement no later than 90 days prior to the expiration of the then current
Term. In the event that this Agreement expires prior to the completion of all
Services under outstanding Schedules, the terms of this Agreement will continue
to govern the performance of such Services.

 

2



--------------------------------------------------------------------------------

  3.2 Termination by Customer. Customer may terminate this Agreement in the
event of a Default by Agent, or the Schedule under which such Default has
occurred, which Default is not cured by Agent in accordance with the terms
hereof.

 

  3.3 Termination by Agent.

 

  3.3.1 In the event of a Default by Customer, Agent may terminate the Schedule
under which such Default has occurred, which Default is not cured by Customer in
accordance with the terms hereof.

 

  3.4 Default Defined. Either party may be declared in default (“Default”) of
this Agreement if (a) it breaches any material provision hereof and fails within
thirty (30) days after receipt of written notice of default to correct such
breach or to commence corrective action reasonably acceptable to the other party
and proceed with due diligence to completion; or (b) it becomes insolvent, makes
an assignment for the benefit of its creditors, a receiver is appointed or a
petition in bankruptcy is filed with respect to the party and is not dismissed
within thirty (30) days. In the event of a Default, the non-defaulting party may
terminate this Agreement.

 

  3.5 Termination Payment. In the event of a termination of this Agreement by
Customer pursuant to Section 2.2 above, Agent shall be entitled to receive
payment for all Products and Services performed up to the effective date of
termination at the applicable rates set forth in the applicable Schedules.

Section 4.

FEES AND COMMISSIONS; PAYMENT

 

  4.1 Compensation. Agent shall be compensated for all Products brokered and
Services performed within the scope of this Agreement as set forth in the
applicable Schedule(s) or negotiated with applicable insurance or service
provider.

Section 5.

CONFIDENTIAL INFORMATION

The parties shall execute that certain Confidentiality and Non-Disclosure
Agreement, in the form attached hereto as Exhibit B, for the Term of this
agreement.

Section 6.

INJUNCTIVE RELIEF

The parties acknowledge that violation of the provisions of Section 5
“Confidential Information” would cause irreparable harm to the non-breaching
party which is not adequately compensable by monetary damages. In addition to
other relief, it is agreed that the non-breaching party shall be entitled to
seek injunctive relief from a court of competent jurisdiction to prevent any
actual or threatened violation of such provisions, and the parties will waive
any requirement for the securing or posting of any bond in connection with such
injunctive relief.

 

3



--------------------------------------------------------------------------------

Section 7.

LIMITATION OF LIAIBLITY

 

  7.1 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, AGENT MAKES NO
WARRANTY, EXPRESSED OR IMPLIED, WITH RESPECT TO THIS AGREEMENT, THE PRODUCTS OR
SERVICES RENDERED HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

 

  7.2 Total Liability. Agent’s liability hereunder for damages derived or caused
from the negligence of the Agent for any claim arising out of this Agreement or
the brokerage of any Products or performance of any Services hereunder shall not
exceed the total amount paid to Agent for those Products or Services defined in
the Schedule.

 

  7.3 Indemnification. Agent shall have no liability to Customer for Products
brokered or procured under this Agreement or Schedule hereunder. Customer
assumes all risk related to the issuance, delivery, scope and extent of coverage
afforded by and performance of the Products procured pursuant to this Agreement.
Agent shall have no obligation or liability to perform any duty or pay any
premium or charge owed by Customer in connection with the issuance, delivery or
performance of any policy or contract of insurance brokered pursuant with this
Agreement. Accordingly, Customer agrees to fully indemnify and hold Agent
harmless from any demands, claims or suits by any third party for losses,
liabilities, damages, costs or expenses (including, without limitation,
attorney’s fees) arising out of or related to any Products or Services. The
foregoing indemnity obligation shall survive the expiration or termination of
the Term, regardless of the reason for, manner or method of same.

Section 8.

ARBITRATION

Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement shall be finally determined and settled by binding arbitration in
accordance with the then applicable Commercial Rules of the American Arbitration
Association by one or more neutral arbitrators having some experience in the
insurance industry appointed in accordance with said Rules, and judgment upon
the award rendered by the arbitrator(s) shall be final, binding and
non-appealable, and may be entered in any court of competent jurisdiction. Any
award rendered by the arbitrators shall be accompanied by a written opinion
giving the reasons for the award. Limited civil discovery shall be permitted
including interrogatories, production of documents and the taking of
depositions. The expenses of arbitration shall be borne equally by the parties
to the arbitration, provided that each party shall pay for and bear the cost of
its own experts, evidence and legal staff. Any such arbitration will be
conducted in the City of Atlanta. The law governing such arbitration shall be
the law of the State of Georgia. Notwithstanding anything to the contrary,
arbitration is waived and an exception to the parties; agreement to arbitrate
shall exist where (a) Agent, at its option, brings an action in a court in any
appropriate forum, to collect monies claimed by Agent to be owing to it under
this Agreement, or (b) either party brings an action for injunctive relief.
Except where clearly prevented by the area of dispute, both parties agree to
continue performing their respective obligations under this Agreement,
including, without limitation, payment obligations, while the dispute is being
resolved.

 

4



--------------------------------------------------------------------------------

Section 9.

MISCELLANEOUS

 

  9.1. Assignment Rights. This Agreement shall be binding upon and shall inure
to the benefit of Agent and its successors and assigns, including any corporate
affiliate or successor of Agent. Customer may not assign, or otherwise transfer
its rights under this Agreement to any other person, firm or entity, without
Agent’s prior written consent.

 

  9.2. Notice. Any notice to be given to a party in connection with this
Agreement shall be in writing addressed t o such party at the address set forth
on the first page of this Agreement (the “Notice Address”), which Notice Address
may be changed from time to time by such addressee by notice thereof to each of
the other addressed as herein provided. Any such notice shall be deemed
effectively given to a party upon the first to occur of (a) the third
(3rd) business day following the date on which it is mailed to such party by
first class certified United States mail, postage prepaid, addressed to such
party at such party’s Notice Address, or (b) the date on which it is actually
delivered to such party’s Notice Address properly addressed to such party
(whether delivered by mail, courier, facsimile transmission or otherwise) if
such date is a business day and such delivery is made prior to 5:30p.m., local
time at such address, on such business day, or if the date of such delivery is
not a business day or such delivery is made after 5:30 p.m., on the next
business day following the date of delivery. Transmission by facsimile shall be
confirmed by telephone to the addressee at the time of transmission.

 

  9.3. Entire Agreement. Except for any and all Schedules hereto, this Agreement
constitutes the entire agreement between Agent and Customer with respect to
Agent’s performance of the Services and Projects. This Agreement contains the
entire and integrated agreement by and between Agent and Customer concerning the
subject hereof, which agreement supercedes all prior oral or written agreements,
negotiations and representations concerning the subject matter hereof or the
transactions contemplated herein. No amendment, change or modification hereof or
supplement hereto shall be valid or binding unless same is in writing and signed
by Agent and Customer. No waiver of any provision of this Agreement shall be
valid unless the same is in writing and signed by the party against whom such
waiver is sought to be enforced.

 

  9.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia without regard to principles of
conflicts of law.

 

  9.5. Consent to Jurisdiction. Subject to the provisions of Section 8
(Arbitration) hereof, each of the parties hereto (a) irrevocably submits to the
jurisdiction of the state courts of the State of Georgia and to the jurisdiction
of the United State District Court for the Northern District of Georgia, for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or the subject matter hereof, brought by any party pursuant to
the terms and conditions of this Agreement, (b) hereby waives, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such suit, action or
other proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that the suit, action or other
proceeding is brought in an inconvenient forum, that the venue of the suit,
action nor other proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court, and (c) hereby waives and
agrees not to seek any review by any court of any other jurisdiction which may
be called upon to grant an enforcement of the judgment of any such Georgia state
or federal court. Final judgment against any party in any such action, suit or
proceeding may be enforced in other jurisdictions by suit, action or other
proceeding on the judgment, or in any manner provided by or pursuant to the
applicable laws of such other jurisdiction.

 

5



--------------------------------------------------------------------------------

  9.6. Remedies. No remedy afforded to the Agent in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to herein or otherwise available to Agent at law or in equity.
The failure of Agent at any time or times to require performance of any
provision hereof shall in no manner affect the right, at a later time, to
enforce such provision.

 

  9.7. Independent Agents. Agent’s relationship with Customer shall, during the
Term hereof, be solely that of independent contractor. This Agreement is not
intended to create, nor shall it be construed as creating a partnership, agency
or joint venture between Agent and Customer.

 

  9.8. Authority to Contract. Each party represents that it has the full power
and authority to execute, deliver and perform this Agreement and to convey the
rights herein conveyed. Each party further represents that this Agreement does
not conflict with or violate any agreement, covenant or restriction by or to
which such party or its assets is bound. Each party further represents that it
has not entered into any agreements that would conflict with its obligations
hereunder or would render it incapable of satisfactorily performing hereunder.

 

  9.9. No Waiver. Neither party shall, by mere lapse of time, without giving
notice thereof, be deemed to have waived any breach by the other party of any
terms or provisions of this Agreement. The waiver by either party of any such
breach shall not be construed as a waiver of subsequent breaches or as a
continuing waiver of such breach.

 

  9.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be one and the
same instrument.

 

  9.11. Captions. The captions appearing in this Agreement are inserted only as
a matter of convenience and for reference only and in no way define, limit or
describe the scope and intent of this Agreement or any provision thereof.

 

  9.12. Force Majeure. It is expressly agreed that each party’s performance will
be excused and the time for performance will be extended for the period of delay
or inability to perform resulting from acts or conditions beyond its reasonable
control or without its fault or negligence. Such acts or causes shall include,
but not be limited to, acts of God, failure or delays in transportation and
communication; failure to act or delays caused by governmental authorities and
delays in obtaining the governmental approvals for visas.

 

  9.13. Section Headings. Section Headings have been included in this Agreement
merely for convenience or reference. They are not to be considered part of, or
to be used in interpreting this Agreement.

 

  9.14. Document Priority. In the event of any conflict among the provisions of
this Agreement and any Schedule hereto, unless such conflict is expressly noted
in a Schedule and agreed to in writing by Customer, the conflicting provisions
shall govern in the following order: (i) this Agreement, (ii) the Schedule(s).

 

  9.15. Survival of Terms. The provisions contained in this Agreement that by
their context are intended to survive termination or expiration will survive.

 

6



--------------------------------------------------------------------------------

  9.16. Acknowledgement. THIS AGREEMENT SHALL BE CONSTRUED WITHOUT REGARD TO THE
PARTY OR PARTIES RESPONSIBLE FOR THE PREPARATION OF THE SAME AND SHALL BE DEEMED
AS PREPARED JOINTLY BY THE PARTIES HERETO. ANY AMBIGUITY OR UNCERTAINTY EXISTING
HEREIN SHALL NOT BE INTERPRETED OR CONSTRUED AGAINST ANY PARTY HERETO ON THE
BASIS OF HAVING DRAFTED THE AGREEMENT. EACH OF THE PARTIES STATES THAT IT HAS
READ EACH OF THE PARAGRAPHS OF THIS AGREEMENT, HAS HAD THE OPPORTUNITY TO AVAIL
ITSELF OF LEGAL COUNSEL OF ITS CHOICE DURING NEGOTIATIONS OF THIS AGREEMENT, AND
IS FREELY AND VOLUNTARILY ENTERING INTO THIS AGREEMENT UNDER NO DURESS AND THAT
IT UNDERSTANDS THE SAME AND UNDERSTANDS THE LEGAL OBLIGATIONS THEREBY CREATED.

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be executed by their duly authorized representative.

 

AGENT: CREATIVE INSURANCE MANAGERS, INC.

/s/ Phillip A. Williams

Phillip A. Williams, President CUSTOMER: SUB-CONTRACTING CONCEPTS, INC.

/s/ Steven Rothman

Steven Rothman, CEO, Coach Industries Group, Inc.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE NO. 1

Pursuant to the Exclusive Agency Agreement between Creative Insurance Managers,
Inc. (“Agent”) and Sub-Contracting Concepts, Inc. (the “Customer”), dated
October 1, 2006 (the “Agreement”), the following Products and/or Services are
hereby authorized by the Customer and agreed to be procured and/or performed by
Agent, in accordance with the Agreement.

 

  1. Product and/or Services:

Occupational Accident;

Contract Liability (a/k/a Contingent Worker’s Compensation);

Worker’s Compensation;

 

  2. Fees and Commissions:

Agent will receive its negotiated commission for each Product or Service
pursuant to the underwriting carriers’ established rates, policies and
practices.

 

  3. Schedule:

Accepted and agreed:

I It is expressly understood and agreed by Customer and Agent that (a) the terms
and conditions of the Agreement are incorporated herein by reference, (b) this
Schedule will be deemed an amendment to and part of the Agreement, and (c) in
the event of any conflict between the provisions of this Schedule and the
Agreement, the provisions of the Agreement will govern.

 

AGENT: CREATIVE INSURANCE MANAGERS, INC.

 

Phillip A. Williams, President

CUSTOMER: SUB-CONTRACTING CONCEPTS, INC.

 

Steven Rothman, CEO, Coach Industries Group, Inc.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT

This Confidentiality and Non-Disclosure Agreement (the “Agreement”) is made by
and between Creative Insurance Managers, Inc. (“Agent”) and Sub-Contracting
Concepts, Inc. (“Customer”) and shall remain in force for the Term of this
Agreement.

 

1. In connection with the consideration of a possible engagement between the
Customer and Agent, the Customer or its Representatives (as such term is defined
herein) and Agent will furnish to each other, Confidential Information (as such
term is defined herein) related to the business and operations of the Customer
and Agent, respectively. As used herein, the term “Representatives” shall mean,
the Customer’s directors, officers, employees, agents, consultants, advisors, or
other representatives including legal counsel, accountants and financial
advisors.

 

2. The Customer and Agent acknowledge the confidential and proprietary nature of
the Confidential Information, agree to hold and keep the same as provided in
this Agreement, and otherwise agree to each and every restriction and obligation
in this Agreement.

 

3. As used in this Agreement, the term “Confidential Information” means and
includes any and all:

 

  a. Trade secrets concerning the business and affairs of either party, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs, structures and architectures (and related processes, formulae,
composition, improvements, devices, know-how, inventions, discoveries, concepts,
ideas, designs, methods and information), and any other information, however
documented, that is a trade secret within the meaning of Georgia law;

 

  b. non-public personal information concerning the Customer’s or Agent’s
customers, which information shall include, without limitation, non-public
personal financial information and non-public health information concerning such
Customer customers; and

 

  c. information concerning the business and affairs of each party (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training techniques and materials,
however documented, that has been or may hereafter be provided or shown to the
receiving party or its Representatives or is otherwise obtained from review of
documents or property or discussion with the disclosing party or its
Representatives by the receiving party or its Representatives (including current
or prospective financing sources) irrespective of the form of the communication,
and also includes all notes, analyses, compilations, studies, summaries, and
other material prepared by the receiving party or its Representatives containing
or based, in whole or in part, on any information included in the foregoing. In
the case of trade secrets, both parties hereby waive any requirement that the
party disclosing the trade secret submit proof of the economic value of any
trade secret or post a bond or other security

 

4. The Confidential Information is being furnished without liability on the part
of either party or any of their respective Representatives. This Agreement
creates no obligation on the part of either party to furnish any information to
the other party. However, the actual dissemination of Confidential Information
pursuant to the terms of this Agreement shall serve as consideration for the
covenants made hereunder.

 

9



--------------------------------------------------------------------------------

5. Each party agrees on its own behalf, and agrees to cause its Representatives:

 

  a. to maintain the confidentiality of the Confidential Information:

 

  b. not to use or allow the use of any portion of such Confidential Information
for any purpose (other than evaluating a possible engagement between the
parties, brokering the procurement of any Product for the Customer or the
customer’s client or performing any of the Services provided for by the
Schedule(s).

 

  c. not to disclose or allow disclosure to others of any portion of the
Confidential Information provided to it, except to those of its Representatives
who need to know such Confidential Information for the purpose of evaluating a
possible engagement between the parties and who are made aware of, and who agree
to be bound by, the terms of this Agreement (collectively, the “Permitted
Representatives”) and then only for the purpose described in clause (b) above;

 

  d. not to disclose or allow disclosure to persons other than the Permitted
Representatives that Confidential Information (the term “person” to be broadly
interpreted to include, without limitation, any individual, corporation, estate,
group, limited liability company, partnership, trust or other entity);

 

  e. not to make or allow to be made copies of or otherwise reproduce the
Confidential Information provided to it, except as reasonably required in
connection with evaluating a possible engagement between the parties, brokering
the procurement of any Product, or performing any of the Services provided for
by the Schedule(s) or as permitted with the specific prior written consent of
the disclosing party; and

 

  f. within ten (10) business days of a request by the disclosing party, to
destroy all of the Confidential Information provided to the receiving party in
written form, including all copies thereof and any works derived there from or
containing Confidential Information and to certify to such destruction, such
certification, at the request of the disclosing party, specifically listing all
such Confidential Information destroyed.

 

6. All of the foregoing obligations and restrictions do not apply to that part
of the Confidential Information that the receiving party demonstrates (a) was or
becomes generally available to the public other than as a result of a disclosure
by the receiving party or the receiving party’s Representatives or (b) was
available, or becomes available, to the receiving party on a non-confidential
basis prior to its disclosure to the receiving party by the disclosing party or
a disclosing party Representative, but only if (i) the source of such
information is not bound by the Confidentiality Agreement with disclosing party
or is not otherwise prohibited from transmitting the information to the
receiving party or the receiving party’s Representatives by a contractual,
legal, fiduciary, or other obligation and (ii) the receiving party provides
disclosing party with written notice of such prior possession either (A) prior
to the execution and delivery of this Agreement or (B) if the receiving party
later becomes aware of (through disclosure to the receiving party or otherwise
through the receiving party’s work on the engagement) any aspect of the
Confidential Information of which the receiving party had prior possession,
promptly upon the receiving party becoming aware of such aspect.

 

10



--------------------------------------------------------------------------------

7. In the event that the parties or their respective Representatives, is, in the
opinion of legal counsel, required by legal process, law or regulation to
disclose any portion of the Confidential Information provided to it, such party
shall provide the other party with prompt written notice of such requirement as
far in advance of the proposed disclosure as possible so that the other party
(at its expense) may either seek a protective order or other appropriate remedy
which is necessary to protect its interests or waive compliance with the
non-disclosure provisions of this Agreement to the extent necessary (provided
that one or the other be done). Each of the parties and their respective
Representatives shall cooperate in all reasonable respects with each other in
seeking to prevent or limit disclosure and, in the event a protective order or
other remedy is not obtained, the party being required to make disclosures will
limit the disclosure to the information actually required to be disclosed,
provided that such party shall not be required to incur any out-of-pocket costs
in complying with this paragraph.

 

8. Each of the parties shall indemnify and hold the other party and its
Representatives harmless from any damages, loss, cost, or liability (including
reasonable legal fees and the cost of enforcing this indemnity) arising out of
or resulting from any unauthorized use or disclosure by the receiving party or
its Representatives of the Confidential Information or other violation of this
Agreement. In addition, because an award of money damages (whether pursuant to
the foregoing sentence or otherwise) would be inadequate for any breach of this
Agreement by the receiving party or its Representatives and any such breach
would cause the disclosing party irreparable harm, the receiving party also
agrees that, in the event of any breach or threatened breach of this Agreement,
the disclosing party will also be entitled, without the requirement of posting a
bond or other security, to equitable, relief, including injunctive relief and
specific performance. Such remedies will not be the exclusive remedies for any
breach of this Agreement but will be in addition to all other remedies available
at law or in equity to the disclosing party.

 

9. The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect. If any of the covenants
or provision of this Agreement are determined to be unenforceable by reason of
its extent, duration, scope or otherwise, then the parties contemplate that the
court making such determination shall reduce such extent, duration, scope or
other provision and enforce them in their reduced form for all purposes
contemplated by this Agreement.

 

10. This Confidentiality Letter Agreement shall be governed by the laws of the
State of Georgia without regard to conflicts of laws or principles.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

AGENT: CREATIVE INSURANCE MANAGERS, INC.

/s/ Phillip A. Williams

Phillip A. Williams, President CUSTOMER: SUB-CONTRACTING CONCEPTS, INC.

/s/ Steven Rothman

Steven Rothman, CEO, Coach Industries Group, Inc.

 

11